ORDER
PER CURIAM:
Barry Archer and Dale Palmer owned a home in joint names. In January of 2011, a judgment was entered' against Palmer for a breach of contract and breach of fiduciary duty for $72,411.45 in favor of Oakshire Homeowners Association. On March 31, 2011, Palmer executed a quit claim deed transferring the home solely into Archer’s name.
Oakshire brought suit against Archer and Palmer, alleging that the transfer was done with the intent to defraud a judgment creditor. A bench trial was held on September 24, 2012, after which judgment was entered in favor of Oakshire, finding that the transfer was fraudulent and setting it aside. Archer now appeals. We affirm. A memorandum explaining our decision has been provided to the parties. Rule 84.16(b).